Moyer, C.J.,
concurring in part and dissenting in part. I concur with the majority’s disposition of Lawrence Browning’s consortium claim against Dr. Blue. However, I respectfully dissent from the majority opinion because (1) a “negligent credentialing” cause of action is a “medical claim” and is subject to the one-year limitations period set forth in former R.C. 2305.11, and (2) plaintiffs’ claims against St. Elizabeth Medical Center (“SEMC”) had already accrued and were time-barred by the time plaintiffs viewed the “West 57th” television program..
I
Because the majority’s newly styled “negligent credentialing” cause of action is created from the language of a previous decision of this court, it is important to first consult that language before analyzing the cases sub judice. In Albain v. Flower Hosp. (1990), 50 Ohio St.3d 251, 553 N.E.2d 1038, we recognized, as an exception to the independent contractor rule, the right of a plaintiff to hold an employer directly liable for injuries proximately caused by the employer’s own negligence in selecting or retaining an independent contractor. We applied this rule to the hospital setting and held that a *566hospital can be held liable for the medical malpractice of a staff physician where the injured party can prove that the hospital was negligent in granting or in continuing the staff privileges of the independent physician. Paragraph two of the syllabus of that decision reads:
“In regard to staff privileges, a hospital has a direct duty to grant and to continue such privileges only to competent physicians. A hospital is not an insurer of the skills of private physicians to whom staff privileges have been granted. In order to recover for a breach of this duty, a plaintiff injured by the negligence of a staff physician must demonstrate that but for the lack of care in the selection or the retention of the physician, the physician would not have been granted staff privileges, and the plaintiff would not have been injured.” (Emphasis added.)
The above-emphasized language underscores a crucial point underemphasized by the majority’s opinion: under Albain, claims against a hospital for negligent retention or selection of a staff physician are dependent on an underlying medical malpractice claim against the staff physician. In order to prevail in a cause of action for negligent credentialing against a hospital pursuant to Albain, the plaintiff must establish not only negligent selection and/or retention of a physician, but also that but for the hospital’s negligence, the plaintiff would not have been injured. That is, Albain requires that the underlying malpractice of the physician be proven before the plaintiff can recover damages against the hospital for its own negligence. Without an underlying harm to the hospital’s patient through medical malpractice, an action against the hospital for negligent credentialing will never arise. Although medical malpractice claims against the doctor and negligent credentialing claims against the hospital are separate causes of action, with separate and distinct duties owed to a singular class of individuals, both causes of action fail without proof that the physician’s failure to abide by ordinary standards of care proximately caused the patient’s harm.
Having failed to fully appreciate the significance of the interdependence between the negligent credentialing claims and the underlying malpractice claims, the majority has also erroneously held that a negligent credentialing cause of action is subject to the two-year limitations period set forth in R.C. 2305.10, rather than the one-year period found in former R.C. 2305.11.16
*567Under the version of R.C. 2305.11 in effect at the time the plaintiffs’ causes of action arose, “medical claim” was defined in R.C. 2305.11(D)(3) as “any claim asserted in any civil action against a physician, podiatrist, or hospital arising out of the diagnosis, care, or treatment of any person.” (Emphasis added.) 139 Ohio Laws, Part I, 2154. Although former R.C. 2305.11 did not explicitly state that a “medical claim” is subject to the one-year limitations period contained in former R.C. 2305.11(A), I believe that the one-year statute of limitations is nonetheless applicable. As Justice Holmes correctly explained in his dissent in Lombard v. Good Samaritan Med. Ctr. (1982), 69 Ohio St.2d 471, 475-476, 23 O.O.3d 410, 413, 433 N.E.2d 162, 165, the General Assembly intended the words “malpractice” and “medical claim” to be used interchangeably:
“ * * * The second paragraph of R.C. 2305.11(A) allows one to serve written notice, prior to expiration of the time in R.C. 2305.11(A), upon a person and extend the time in which a suit may be brought against that person by up to 180 days from the time notice is given. This paragraph does not refer at all to malpractice. Rather, it uses the phrase ‘medical claim.’ This is evidence that the General Assembly considered the words ‘malpractice’ and ‘medical claim’ to be synonymous, for if the legislative intent was to give these words different meanings, it would make little sense to include actions such as the present one in a subsection that did not apply to them.”
I would, therefore, hold that a negligent credentialing cause of action against a hospital, like a medical malpractice lawsuit brought against a physician, is subject to the one-year statute of limitations of R.C. 2305.11. Claims asserted against a hospital for negligent credentialing do arise out of a patient’s medical diagnosis, care, or treatment. In every instance, the plaintiff-patient is alleging that the staff physician has rendered him or her substandard diagnosis, care, or treatment which proximately resulted in plaintiff’s alleged injuries. The negligent credentialing claim against the hospital would not have arisen but for the underlying medical malpractice. Accordingly, the instant actions against the hospital are “medical claim[s]” within the meaning of former R.C. 2305.11(D)(3) and the plaintiffs had one year from the time of accrual in which to file their lawsuits.
*568II
What remains to be determined is the proper accrual date of the plaintiffs’ negligent credentialing causes of action against SEMC. Our prior decisions establish that a cause of action for medical malpractice accrues when the patient discovers or, in the exercise of reasonable care, should have discovered the resulting injury, or when the physician-patient relationship for that condition terminates, whichever occurs later. Frysinger v. Leech (1987), 32 Ohio St.3d 38, 512 N.E.2d 337, syllabus. The term “cognizable event” was used in Allenius v. Thomas (1989), 42 Ohio St.3d 131, 538 N.E.2d 93, to identify the point in time when the patient in fact discovers or reasonably should have discovered the resulting injury. Allenius cited the following language of Oliver v. Kaiser Community Health Found. (1983), 5 Ohio St.3d 111, 5 OBR 247, 449 N.E.2d 438, paragraph one of the syllabus: “ ‘Under R.C. 2305.11(A), a cause of action for medical malpractice accrues and the statute of limitations commences to run when the patient discovers, or, in the exercise of reasonable care and diligence should have discovered, the resulting injury.’ ” Allenius, supra, 42 Ohio St.3d at 133, 538 N.E.2d at 95.
Therefore, a “cognizable event” is an occurrence “which does or should lead the patient to believe that the condition of which the patient complains is related to a medical procedure, treatment or diagnosis previously rendered to the patient and where the cognizable event does or should place the patient on notice of the need to pursue his possible remedies.” Allenius, supra, at syllabus. Concurring in that opinion in order to emphasize that it is discovery of the physical injury — not discovery of the legal claim — which triggers the statute of limitations, I stated:
“[I]n determining when the statute of limitations is triggered, ‘ “[t]he test is whether the plaintiff has information of circumstances sufficient to put a reasonable person on inquiry, or has the opportunity to obtain knowledge from sources open to his or her investigation.” ’ * * * As indicated by the majority, it is a cognizable event such as the occurrence of pain or injury ‘ * * * rather than knowledge of its legal significance that starts the running of the statute of limitations.’ ” Allenius, supra, at 135, 538 N.E.2d at 97.
That proposition was recognized in a later decision by this court in Flowers v. Walker (1992), 63 Ohio St.3d 546, 549, 589 N.E.2d 1284, 1287-1288:
“Moreover, constructive knowledge of facts, rather than actual knowledge of their legal significance, is enough to start the statute of limitations running under the discovery rule. * * * A plaintiff need not have discovered all the relevant facts necessary to file a claim in order to trigger the statute of limitations. * * * Rather, the ‘cognizable event’ itself puts the plaintiff on *569notice to investigate the facts and circumstances relevant to her claim in order to pursue her remedies. * * * ” (Emphasis sic.)
The facts or circumstances which give rise to a “cognizable event” for purposes of discovery of a medical malpractice claim do not automatically give rise to a claim against a hospital for negligent credentialing. “A physician’s negligence does not automatically mean that the hospital is liable, and does not raise a presumption that the hospital was negligent in granting the physician staff privileges.” Albain, supra, 50 Ohio St.3d at 258-259, 553 N.E.2d at 1046. As noted by the majority, the statute of limitations for negligent credentialing begins to run when the “plaintiff discovers or, through the exercise of reasonable diligence, should have discovered some definitive information that would reasonably warrant investigation of the hospital’s credentialing practices.” Here, the majority has followed the lead of the court of appeals in determining that there was no evidence before the trial court that the plaintiffs knew or should have known that the hospital had failed to perform its legal duty toward them until plaintiffs viewed the “West 57th” television show. I strongly disagree because I believe the plaintiffs had earlier notice of SEMC’s negligence in granting staff privileges to the defendant-physicians.
The record indicates that both Browning and Mitchell signed the following acknowledgement on SEMC letterhead prior to having Dr. Burt perform vaginal reconstruction surgery:
“Dear Patient:
“The Executive Committee of the Medical Staff of St. Elizabeth Medical Center wishes to inform you that the ‘female coital area reconstruction’ surgery you are about to undergo is:
“1. Not documented by ordinary standards of scientific reporting and publication.
“2. Not a generally accepted procedure.
“3. As yet not duplicated by other investigators.
“4. Detailed only in non-scientific literature.
“You should be informed that the Executive Committee of the Medical Staff considers the aforementioned procedure an unproven, non-standard practice of gynecology.”
The majority completely overlooks the impact of the signed consent form in determining when the plaintiffs’ negligent credentialing causes of action against SEMC accrued. Instead, the majority holds that plaintiffs’ causes of action accrued no earlier than the date Browning and Mitchell viewed the “West 57th” television program. In this regard, the majority asserts that *570notice of a hospital’s negligent credentialing practices only occurs where the patient has been apprised that his or her doctor “may have committed a number of harmful, improper or unwarranted surgeries upon a number of unsuspecting patients such that [a hospital’s] credentialing practices could reasonably be brought into question.” I disagree and would hold, contrary to the majority opinion, that the plaintiffs’ causes of action against SEMC could accrue even without notice that other former patients were suffering from similar conditions.
One is not left to imagine the purpose SEMC had in supplying this form letter to patients about to undergo Dr. Burt’s unusual surgery. SEMC was clearly attempting to insulate itself from liability. In doing so, the hospital was telling its patients that Dr. Burt’s specific brand of reconstruction surgery was unlike any other known form of reconstruction surgery. The experimental nature of this surgery therefore carried with it additional risks not associated with standard and generally áccepted surgical procedures. Because it is not before this court, we leave unresolved the issue whether the hospital can effectively assert this letter as a defense to the Browning and Mitchell lawsuits. However, the letter’s relevance in placing these former patients on notice that SEMC itself may have breached a duty owed to them by allowing such surgeries to be performed on its premises should not likewise go unresolved.
If the majority properly applied Allenius and Flowers to these facts, the conclusion would be that the form letter was effective to place both Browning and Mitchell on notice that SEMC may have failed to properly perform its credentialing duties by permitting a physician’s questionable surgical procedures. The next question to be answered is when the statute of limitations began to run on the patients’ negligent credentialing causes of action against SEMC. Obviously, the statute did not begin to run when Browning and Mitchell were supplied with the form letter because the surgeries had yet to be performed and they, therefore, could claim no resulting injury. Since they had no reason to believe they were harmed, it is equally unfair to hold that the statute of limitations was triggered when the operations were first performed. In medical malpractice cases, the running of the statute of limitations is delayed from the traditional date of injury to the date a “cognizable event” is discovered, in order to eliminate unfairness to medical malpractice plaintiffs. See Flowers, supra, 63 Ohio St.3d at 550, 589 N.E.2d at 1288. Accordingly, it was not until Browning and Mitchell became aware that the injuries they complained of were related to the doctors’ surgeries that they should have appreciated the significance of the hospital’s form letter. Allenius clearly envisions and requires that the patient investigate and pursue all “possible *571remedies” once he or she has been put on notice by the cognizable event. See Allenius, 42 Ohio St.3d 131, 538 N.E.2d 93, syllabus.
Among the “possible remedies” of a plaintiff harmed by the malpractice of a physician are claims against a hospital for negligent credentialing procedures when that patient has information of circumstances sufficient to put a reasonable person on inquiry that the hospital may have breached a duty owed to him or her. At the time their causes of action against the doctors accrued, the form letter provided notice to plaintiffs of a possible claim against SEMC or at least should have alerted them to the need to investigate such claim.
In case No. 91-2079, Browning informed Dr. Blue at the latest in August 1987 that he had committed malpractice on her. By that time, Browning had undergone approximately sixteen surgeries and her physical and emotional health was continuing to decline. The trial court, therefore, correctly found that August 1987, at the very latest, was the time when Browning was put on notice by a “cognizable event” to pursue her medical malpractice claim and the one-year statute of limitations of R.C. 2305.11 began to run. To hold otherwise is to cast aside the “cognizable event” test this court announced just four years ago in an effort to give trial courts some useful standard in medical malpractice cases. Because Browning should also have been aware of SEMC’s negligence in permitting her doctor’s experimental surgery, her cause of action against the hospital for negligent credentialing and retention also accrued on this date. Both causes of action were barred because Browning filed her complaint on April 17, 1989, outside the one-year period of limitations.
In case No. 91-2121, Mitchell underwent Dr. Burt’s reconstruction surgery in January 1985. The medical problems to be alleviated by this surgery (which, included urinary incontinence, bladder and vaginal infections and painful sexual intercourse) actually worsened within a few months after the January 1985 surgical procedure. The record indicates that by mid-1985, intense pain and massive vaginal bleeding made it impossible for Mitchell to engage in sexual intercourse with her husband. Mitchell was also aware of the unusual appearance of her vagina at this time. She discovered that her vagina “was covered over” and “sewn up.” Certainly, these occurrences gave rise to a “cognizable event” for purposes of Mitchell’s discovery of her medical malpractice claim. Like Browning, the SEMC form letter could reasonably be expected to place Mitchell on notice of the need to pursue her “possible remedy” against the hospital. Since Mitchell’s complaint against the hospital was filed more than three years after she was placed on notice, the trial court correctly found it was time-barred.
*572For the foregoing reasons, I would reverse the judgment of the court of appeals as it relates to the claims of plaintiffs against SEMC and reinstate the grants of summary judgment by the trial court.
Cook, J., concurs in the foregoing opinion.

. Current R.C. 2305.11(B)(1), unlike the former version of the statute, specifically states that an action on a “medical * * * claim” (like those actions based upon a dental, optometric, or chiropractic claim) is required to be commenced within one year after the action accrued. Under R.C. 2305.11(D)(3),- “medical claim” includes claims which seek to hold a hospital responsible for its own torts as well as those alleging the hospital is vicariously liable for the wrongful acts of its employees and agents. In both cases, the claim must be one that “arises *567out of the medical diagnosis, care, or treatment of any person” before the one-year limitations period is applicable. (Emphasis added.) R.C. 2305.11(D)(3) reads:
“ ‘Medical claim’ means any claim that is asserted in any civil action against a physician, podiatrist, or hospital, against any employee or agent of a physician, podiatrist, or hospital, or against a registered nurse or physical therapist, and that arises out of the medical diagnosis, care, or treatment of any person. ‘Medical claim’ includes derivative claims for relief that arise from the medical diagnosis, care, or treatment of a person.” (Emphasis added.)